Citation Nr: 0807488	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable disability rating 
for perineal hydradenitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1972.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection and 
assigned a noncompensable disability rating for perineal 
hydradenitis, effective from July 26, 2002, and denied 
service connection for hypertension.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

With respect to the hypertension issue, further development 
is needed.  The veteran explained in his October 2002 
statement that his hypertension was diagnosed a few months 
after discharge, when he was rejected for service in the Air 
Force Reserves.  The veteran was discharged in August 1972.  
In a report of contact form dated February 5, 2003, a VA 
employee recorded that the veteran's Air Force Reserves 
examination had been conducted at MacDill Air Force Base, in 
Tampa, Florida, in 1974.  Although the RO's request for the 
entrance examination noted on the form that the relevant 
dates were 1972 to 1974, the handwritten note on that form 
indicated that the examination was given in 1974.  In 
February 2003, a response from a medical release technician 
from MacDill AFB was received that merely noted that the 
veteran was not located in their computer system.  This 
response does not indicate that any thorough search was 
conducted of records (from 1972 or 1973) that might pre-date 
the current computer system.  Moreover, the veteran responded 
that he believes the examination was in 1972 or early 1973, 
not 1974.  And the veteran's representative asked that a 
further search be conducted, to include searching 
repositories of records at a national level, such as the 
National Personnel Records Center and the Department of the 
Air Force, Headquarters, United States Air Force Reserves.  

VA must make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Ibid.  In that case, VA has a duty to notify the veteran-in 
a manner that complies with 38 C.F.R. § 3.159(e)(1)-of the 
inability to obtain the Federal records.  

The veteran's brother also provided a June 2004 sworn 
statement in which he noted that after being rejected for 
service in the Air Force Reserves, the veteran immediately 
sought treatment for that condition.  Those treatment records 
are very important with respect to the matter at issue, that 
is, whether the hypertension was incurred during service or 
was manifest within one year following discharge from 
service.  Indeed, any medical records for the first year 
following his August 1972 discharge would be helpful in 
substantiating the veteran's claim.  The RO/AMC should ask 
the veteran to identify all such records and make 
arrangements to obtain the records so identified.  

As for the increased rating for the veteran's skin 
disability, the medical evidence is insufficient to evaluate 
the veteran's disability.  The VA compensation and pension 
(C&P) examination that was conducted in June 2003 provides 
some general information about the skin disability, but much 
of the report merely contains notes that criteria not 
identified within the report are not applicable.  Moreover, 
the criteria governing disorders of the skin were amended 
during the pendency of this appeal.  Compare 38 C.F.R. 
§ 4.118 (2001) with 38 C.F.R. § 4.118 (2007, effective 
August 30, 2002).  In addition, while the veteran believes 
that his condition more nearly resembles eczema, his 
representative asserts that the condition more nearly 
resembles erythema multiforme, so a medical examination would 
be helpful in applying the correct rating criteria.  Any 
recent VA treatment records should also be obtained.

The RO had previously scheduled a C&P examination.  From the 
veteran's correspondence in the claims file, it appears that 
he was frustrated with the RO because after he submitted 
additional evidence to the RO with a request to expedite his 
appeal to the Board, the RO issued a supplemental statement 
of the case, as the RO was required to do.  See 38 C.F.R. 
§ 19.31(b)(1) (the RO will furnish the appellant and his 
representative with a supplemental statement of the case if 
the RO received additional pertinent evidence after the 
statement of the case has been issued and before the appeal 
is certified to the Board).  In response to that additional 
evidence and to the change in the regulations governing skin 
disorders, the RO scheduled the veteran for an examination.  
But the veteran asked that his appeal, instead, be sent 
directly to the Board.  

As noted above, a VA C&P examination is necessary in this 
case so that the disability may be properly evaluated.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

 1.  Make arrangements to obtain the 
veteran's treatment records from the 
Gainesville VA Medical Center, dated since 
September 2005. 

2.  Ask the veteran to identify all 
treatment facilities where he was treated 
for hypertension-especially those between 
August 1972 and August 1973-and make 
arrangements to obtain any identified 
records.  

3.  Make arrangements to obtain the 
records of the veteran's entrance 
examination for Air Force Reserves that 
occurred shortly after the veteran's 
August 1972 discharge from active duty.  
Search for the records in additional 
places (including, if appropriate, those 
suggested by the veteran's 
representative-namely, National Personnel 
Records Center and the Department of the 
Air Force, Headquarters, United States Air 
Force Reserves).  If it is determined that 
the records do not exist or that further 
efforts to obtain those records would be 
futile, send the veteran notice that 
complies with 38 C.F.R. § 3.159(e).  

4.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the current severity of his 
perineal hydradenitis disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must include 
complete rationale and address the 
following matters:  

(a)  The examiner should provide a 
detailed description of all manifestations 
of the veteran's service-connected 
perineal hydradenitis.  In describing the 
current severity of this disability, the 
examiner should include information as to 
the size, location, and frequency of 
episodes attributable to perineal 
hydradenitis.  

(b)  The examiner should provide an 
opinion, with complete rationale, as to 
whether the pathogenesis and clinical 
manifestations of the perineal 
hydradenitis are more closely analogous to 
acne, to eczema, or to erythema 
multiforme.  

5.  Finally, readjudicate the claims on 
appeal.  The claim for a higher rating for 
perineal hydradenitis should be 
adjudicated under both the old and revised 
criteria governing disorders of the skin.  
If the claims remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

